                     Case 19-51014-btb             Doc 10       Entered 08/31/19 21:53:07                Page 1 of 4
                                               United States Bankruptcy Court
                                                    District of Nevada
In re:                                                                                                     Case No. 19-51014-btb
BRANDON S. LYMAN                                                                                           Chapter 7
SHAYLEE M. LYMAN
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0978-3                  User: youngbloo                    Page 1 of 2                          Date Rcvd: Aug 29, 2019
                                      Form ID: 309A                      Total Noticed: 36


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 31, 2019.
db/jdb         +BRANDON S. LYMAN,    SHAYLEE M. LYMAN,    520 LAFOND AVE.,    DAYTON, NV 89403-9796
10910539       +BUS&PROF COL,    Acct No xxx5451,    816 S CENTER ST,    RENO, NV 89501-2306
10910540       +BUS&PROF COL,    Acct No xxx0705,    816 S CENTER ST,    RENO, NV 89501-2306
10910538       +BUS&PROF COL,    Acct No xxx5450,    816 S CENTER ST,    RENO, NV 89501-2306
10910541       +CAL VADA TOWING,    1408 PITTMAN AVE.,    Sparks, NV 89431-5617
10910542       +CARSON TAHOE EMERGENCY PHYS,    PO BOX 95728,    Oklahoma City, OK 73143-5728
10910543       +CARSON TAHOE HEALTH,    PO BOX 2227,    Carson City, NV 89702-2227
10910545       +CC COLL SVC,   Acct No xxx0514,    8860 W SUNSET,     LAS VEGAS, NV 89148-4898
10910544       +CC COLL SVC,   Acct No xxx3026,    8860 W SUNSET,     LAS VEGAS, NV 89148-4898
10910546       +CHECK N GO,   7755 MONTGOMERY ROAD, STE. 400,     Cincinnati, OH 45236-4197
10910547       +COLLECTION SERVICE/NEV,    Acct No xxxxxxxxxxxx4830,     777 FOREST ST,   RENO, NV 89509-1711
10910549       +DEBT REC SOL,    Acct No xxxxxxxxxxxxx3876,    6800 JERICHO TURNPIKE,    SYOSSET, NY 11791-4436
10910552       +HARRY’S QUALITY CARS,    9200 S. VIRGINIA ST.,    Reno, NV 89511-8907
10910553       +HSP CLCT SVC,    Acct No xxx0445,    816 S CENTER ST,    RENO, NV 89501-2306
10910555       +KNOTTS BERRY FARM,    8039 BEACH BLVD.,    Buena Park, CA 90620-3225
10910556       +MILNE TOWING SERVICES,    1700 MARIETTA WAY,    Sparks, NV 89431-6062
10910557       +MONEY TREE,   PO BOX 58363,    Seattle, WA 98138-1363
10910558       +MONEY TREE,   1475 PRATER WAY, SUITE 109,     Sparks, NV 89434-6919
10910559       +NEVADA WEST FINANCIAL/,    Acct No x8887,    6767 W TROPICANA AVE,    LAS VEGAS, NV 89103-4754
10910563       +SUMMIT COLLECTION SERVICES,    491 COURT STREET,    Reno, NV 89501-1708
10910564       +TITLE MAX TITLE LOANS,    900 W.5TH AVE.,    Reno, NV 89503-4312

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: kad@darbylawpractice.com Aug 30 2019 03:10:30        KEVIN A. DARBY,
                 DARBY LAW PRACTICE, LTD.,    4777 CAUGHLIN PKWY,     RENO, NV 89519
tr             +EDI: BCWLOVATO.COM Aug 30 2019 06:58:00       CHRISTINA W. LOVATO,     P.O. BOX 18417,
                 RENO, NV 89511-0417
ust            +E-mail/Text: USTPRegion17.RE.ECF@usdoj.gov Aug 30 2019 03:10:42         U.S. TRUSTEE - RN - 7,
                 300 BOOTH STREET, STE 3009,    RENO, NV 89509-1362
10910536       +EDI: AARGON.COM Aug 30 2019 06:58:00       AARGON COLLECTION AGEN,     Acct No xxxxxx3136,
                 3025 W SAHARA,    LAS VEGAS, NV 89102-6094
10910537       +EDI: BANKAMER2.COM Aug 30 2019 06:58:00       BANK OF AMERICA,    PO BOX 25118,
                 Tampa, FL 33622-5118
10910548       +E-mail/Text: scott@creditconcepts.com Aug 30 2019 03:10:59        CREDIT CONCEPTS,
                 Acct No xxxxx1121,    220 W 7TH AVE,    EUGENE, OR 97401-2664
10910550       +EDI: DCI.COM Aug 30 2019 06:58:00      DIVERSIFIED CONSULTANT,     Acct No xxxx7275,
                 P O BOX 551268,    JACKSONVILLE, FL 32255-1268
10910551       +E-mail/Text: bknotice@ercbpo.com Aug 30 2019 03:10:49        ENHANCED RECOVERY CO L,
                 Acct No xxxxx5593,    8014 BAYBERRY RD,    JACKSONVILLE, FL 32256-7412
10910554       +EDI: IRS.COM Aug 30 2019 06:58:00      INTERNAL REVENUE SERVICE,     PO BOX 7346,
                 Philadelphia, PA 19101-7346
10910560       +E-mail/Text: jmhogle@investmentserv.com Aug 30 2019 03:10:40        PAYCHECK ADVANCE,
                 75 W. PLUMB LANE,    Reno, NV 89509-3539
10910561       +E-mail/Text: bankruptcy@speedyinc.com Aug 30 2019 03:10:38        RAPID CASH,
                 3611 NORTH RIDGE DR.,    Wichita, KS 67205-1214
10910562       +E-mail/Text: spcc@renown.org Aug 30 2019 03:11:07        RENOWN,   PO BOX 30006,
                 Reno, NV 89520-3006
10910566        EDI: USBANKARS.COM Aug 30 2019 06:58:00       US BANK,    PO BOX 1800,    Saint Paul, MN 55101
10910565        EDI: USBANKARS.COM Aug 30 2019 06:58:00       US Bank,    4325 17th Ave. S,    Fargo, ND 58125
10910567       +EDI: WFFC.COM Aug 30 2019 06:58:00       WELLS FARGO,    PO BOX 54349,
                 Los Angeles, CA 90054-0349
                                                                                                TOTAL: 15

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 31, 2019                                             Signature: /s/Joseph Speetjens
                Case 19-51014-btb       Doc 10     Entered 08/31/19 21:53:07       Page 2 of 4



District/off: 0978-3          User: youngbloo             Page 2 of 2                  Date Rcvd: Aug 29, 2019
                              Form ID: 309A               Total Noticed: 36

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 28, 2019 at the address(es) listed below:
              CHRISTINA W. LOVATO   trusteelovato@att.net, NV26@ecfcbis.com
              KEVIN A. DARBY   on behalf of Joint Debtor SHAYLEE M. LYMAN kad@darbylawpractice.com,
               tricia@darbylawpractice.com;jill@darbylawpractice.com;makayla@darbylawpractice.com;sam@darbylawpr
               actice.com
              KEVIN A. DARBY   on behalf of Debtor BRANDON S. LYMAN kad@darbylawpractice.com,
               tricia@darbylawpractice.com;jill@darbylawpractice.com;makayla@darbylawpractice.com;sam@darbylawpr
               actice.com
              U.S. TRUSTEE - RN - 7   USTPRegion17.RE.ECF@usdoj.gov
                                                                                            TOTAL: 4
                      Case 19-51014-btb                 Doc 10        Entered 08/31/19 21:53:07               Page 3 of 4

Information to identify the case:
Debtor 1                BRANDON S. LYMAN                                                Social Security number or ITIN        xxx−xx−3913
                        First Name   Middle Name    Last Name                           EIN _ _−_ _ _ _ _ _ _
Debtor 2                SHAYLEE M. LYMAN                                                Social Security number or ITIN        xxx−xx−7135
(Spouse, if filing)
                        First Name   Middle Name    Last Name                           EIN     _ _−_ _ _ _ _ _ _
United States Bankruptcy Court              District of Nevada
                                                                                        Date case filed for chapter 7 8/28/19
Case number:           19−51014−btb


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                   About Debtor 1:                                   About Debtor 2:

1.      Debtor's full name                         BRANDON S. LYMAN                                  SHAYLEE M. LYMAN

2.      All other names used in the
        last 8 years

3.     Address                                 520 LAFOND AVE.                                       520 LAFOND AVE.
                                               DAYTON, NV 89403                                      DAYTON, NV 89403

4.     Debtor's attorney                       KEVIN A. DARBY                                       Contact phone (775) 322−1237
                                               DARBY LAW PRACTICE, LTD.
       Name and address                        4777 CAUGHLIN PKWY                                   Email: kad@darbylawpractice.com
                                               RENO, NV 89519

5.     Bankruptcy trustee                      CHRISTINA W. LOVATO                                  Contact phone (775) 851 1424
                                               P.O. BOX 18417
       Name and address                        RENO, NV 89511
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
                  Case 19-51014-btb                    Doc 10          Entered 08/31/19 21:53:07                    Page 4 of 4
Debtor BRANDON S. LYMAN and SHAYLEE M. LYMAN                                                                          Case number 19−51014−btb


6. Bankruptcy clerk's office                      300 Booth Street                                            Office Hours: 9:00 AM − 4:00 PM
                                                  Reno, NV 89509
    Documents in this case may be filed at this                                                               Contact phone: (775) 326−2100
    address. You may inspect all records filed
    in this case at this office or online at
    www.pacer.gov.                                                                                            Date: 8/29/19


7. Meeting of creditors                           October 3, 2019 at 10:30 AM                                 Location:

    Debtors must attend the meeting to be         The meeting may be continued or adjourned to a              300 Booth Street, Room 3087,
    questioned under oath. In a joint case,       later date. If so, the date will be on the court            Reno, NV 89509
    both spouses must attend. Creditors may
    attend, but are not required to do so.        docket.


8. Presumption of abuse                           The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                 Filing deadline: 12/2/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                  You must file a complaint:
                                                  • if you assert that the debtor is not entitled to
                                                    receive a discharge of any debts under any of the
                                                    subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                    or

                                                  • if you want to have a debt excepted from discharge
                                                    under 11 U.S.C § 523(a)(2), (4), or (6).

                                                  You must file a motion:
                                                  • if you assert that the discharge should be denied
                                                    under § 727(a)(8) or (9).


                                                  Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                  The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                  exempt. If you believe that the law does not authorize an
                                                  exemption claimed, you may file an objection.


10. Proof of claim                                No property appears to be available to pay creditors. Therefore, please do not file a
                                                  proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless    will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.                deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                  not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                  exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                  www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                  debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                  objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                            page 2
